Defendant, Virgil McCann, was charged in the court of common pleas of Oklahoma county with the crime of unlawful possession of intoxicating liquor, to wit: "9/5th pint and thirteen (13) pints of liquor, all tax paid, and one pint of gin, in Oklahoma County." He was permitted to withdraw a plea of not guilty, previously entered, and to enter a plea of guilty. He was y the court sentenced to pay a fine of Two Hundred *Page 304 
Dollars and costs taxed at $23.80, and to serve a term of sixty days in the county jail of Oklahoma County. From this judgment and sentence he has appealed.
This is a companion case of McCann v. State,82 Okla. Crim. 297, 169 P.2d 219, and the same assignment of error is presented in this case.
For the reasons there stated, the judgment of the court of common pleas of Oklahoma County is affirmed.
JONES, P. J., concurs. DOYLE, J., not participating.